Case 1:19-cv-00373-JAO-RT Document 62 Filed 07/26/21 Page 1 of 2        PageID #: 153




 THE LAW OFFICE OF GREGORY A. FERREN, LLLC

 Gregory A. Ferren, Bar No. 6476
 92-1063 Koio Drive, Suite C
 Kapolei, Hawai’i 96707
 Telephone: (808) 947-1605
 Facsimile: (888) 705-0511
 E-Mail:     greg@ferrenlaw.com

 Attorney for Plaintiffs
 AVID AMIRI, Individually and as
 Trustee of the DEUTSCHE
 INTERNATIONAL TRUST II



                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 AVID AMIRI, Individually and as          )   Case No. 19-cv-373 JAO-RT
 Trustee of the DEUTSCHE                  )
 INTERNATIONAL TRUST II,                  )
                                          )   CERTIFICATE OF SERVICE
                    Plaintiffs,           )
    vs.                                   )
                                          )
 COUNTY OF MAUI; DOE                      )
 DEFENDANTS 1-100,                        )
                                          )
                    Defendants.           )
                                          )
                                          )

                             CERTIFICATE OF SERVICE

          I certify that a copy of the Amended Notice Of Taking Deposition Upon

 Oral Examination Of David Goode was served by electronic mail on July 26, 2021,
Case 1:19-cv-00373-JAO-RT Document 62 Filed 07/26/21 Page 2 of 2      PageID #: 154




 upon the following party:

       Brian Bilberry
       Corporation Counsel
       County of Maui
       200 South High Street
       Wailuku, Maui, Hawaii 96793
       Email: Brian.Bilberry@co.maui.hi.us

       Attorney for Defendant

       DATED: Honolulu, Hawaii, July 26, 2021.


                                             /s/ Gregory A. Ferren
                                             Gregory A. Ferren
                                             Attorney for Plaintiff




                                       2
